Name: Commission Regulation (EC) No 2321/94 of 28 September 1994 fixing the number of young male bovine animals which may be imported on special terms in the fourth quarter of 1994 and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  political geography;  agricultural activity;  means of agricultural production
 Date Published: nan

 29 . 9. 94 Official Journal of the European Communities No L 253/5 COMMISSION REGULATION (EC) No 2321/94 of 28 September 1994 fixing the number of young male bovine animals which may be imported on special terms in the fourth quarter of 1994 and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 1 884/94 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the Council has drawn up an estimated supply balance of 198 000 head under the new import arrange ­ ments applicable to young male bovine animals intended for fattening for the period 1 January to 31 December 1994 ; whereas, pursuant to Article 13 (4) (a) of Regulation (EEC) No 805/68, the number which may be imported each quarter and the rate of reduction in the import levy on such animals must be determined ; Whereas the supply requirements in young bovine animals for fattening justify, for the fourth quarter of 1994, a higher rate of reduction in the levy on animals weighing from 1 60 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Repu ­ blic, the Slovak Republic, Romania, Slovenia or Bulgaria ; Whereas each of the quantities available in Italy and Greece should be divided into two tranches ; whereas one of the two tranches, corresponding to 80 %, should be allocated to traditional importers ; whereas the other tranche, corresponding to 20 %, should be allocated to operators who have engaged in some trade in live animals with third countries, in order to give them progressive access to the import arrangements in question ; whereas a derogation from Article 9 ( 1 ) (a) of Regulation (EEC) No 2377/80 is accordingly required in order to ensure proper administration of the share allocated to such operators ; Whereas, in order to simplify the procedure for allocating the quantities available, it is necessary to derogate from Regulation (EEC) No 2377/80 ; whereas, in the case of traditional importers, the quantities available should be allocated directly in proportion to the number of head imported during the last three years ; whereas, in the case of operators eligible for the 20 % tranche, the quantities available should be allocated directly in proportion to the number of head for which application is made ; Whereas, in the case of such operators, the maximum quantity which each application for an import licence may cover must, however, be limited, in order to permit a wider allocation of the quantities available ; whereas for financial reasons a minimum number of head per appli ­ cation should nevertheless be set ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas detailed rules for the application of these special arrangements were laid down in Commission Regulation (EEC) No 612/77 (3), as last amended by Regulation (EEC) No 1121 /87 (4), and in Commission Regulation (EEC) No 2377/80 (% as last amended by Regulation (EC) No 1084/94 ft : Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening must be taken into account ; whereas those requirements are apparent in Italy and Greece and may be estimated, for the fourth quarter of 1994, at 42 120 head and 6 435 head respectively in those Member States : Whereas Council Regulation (EEC) No 1432/92 Q, as last amended by Regulation (EEC) No 3534/92 (8), prohibits trade between the European Community and the Repu ­ blics of Serbia and Montenegro ; whereas these Republics are therefore excluded from those arrangements ; HAS ADOPTED THIS REGULATION : (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 197, 30. 7 . 1994, p. 27 . Article 1 1 . For the period 1 October to 31 December 1994, the maximum number referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 48 555 head of young male bovine animals for fattening comprising : (3) OJ No L 77, 25. 3 . 1977, p . 18 . 0 OJ No L 109, 24. 4. 1987, p. 12. 0 OJ No L 241 , 13. 9 . 1980, p. 5 . Ã  OJ No L 120, 11 . 5 . 1994, p. 30. 0 OJ No L 151 , 3. 6. 1992, p. 4. ( ¢) OJ No L 358 , 8 . 12 . 1992, p. 16 . No L 253/6 Official Journal of the European Communities 29 . 9. 94  Hungria e/ou PolÃ ³nia e/ou Republica Checa e/ou RepÃ ºblica Eslovaca e/ou RomÃ ©nia e/ou EslovÃ ©nia e/ou BulgÃ ¡ria. (a) 6 315 of a live weight of not more than 300 kilograms per head and subject to a 65 % reduction in the levy ; and (b) 42 240 of a live weight of 1 60 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Republic, the Slovak Republic, Romania, Slovenia or Bulgaria and subject to a 75 % reduction in the levy. 2. The reductions referred to in paragraph 1 shall be in respect of the levy applicable on the day of acceptance of the declaration of release for free circulation. 3 . The quantities referred to in paragraph 1 shall be allocated as follows : Italy Greece (a) 6 315 5 480 835 (b) 42 240 36 640 5 600 Licences shall carry with them an obligation to import from one or more of the countries indicated. 5 . Import licences as specified in the first indent of the first subparagraph of paragraph 4 shall not give the right to import animals originating in the Republic of Serbia or Montenegro. 6. In the information referred to in Article 15 (4) (a) of Regulation (EEC) No 2377/80, Member States shall specify the category of live weight and the origin of the products in the case referred to in the second indent of the first subparagraph of paragraph 4. 7. Of the number of head reserved for Italy and Greece for each category notwithstanding Article 9 ( 1 ) (a) and Article 15 (6) (a) of Regulation (EEC) No 2377/80 : (a) import licences relating to 80 % of the number of head referred to above may be allocated directly to importers who provide proof of having imported animals qualifying under this scheme during the last three calendar years. Numbers covered by licences shall be allocated in proportion to the number of head imported in the three years concerned ; (b) import licences relating to the remaining 20 % may be allocated directly to operators entered in a public register in a Member State who can prove that they exported/imported in 1993 at least 50 live animals falling within CN code 0102 90 excluding imports under the falling Commission Regulations :  (EEC) No 2753/92 ('),  (EEC) No 3806/92 (2),  (EEC) No 733/93 (3),  (EEC) No 1622/93 (4), and  (EEC) No 2657/93 (*). The import licence application must be submitted in Italy or in Greece. 8 . The proof referred to in paragraph 7 shall be provided by the customs document of release for free circulation or export document. 4. Licence applications shall, notwithstanding Article 9 ( 1 ) (c) of Regulation (EEC) No 2377/80, relate to :  either young bovine animals weighing not more than 300 kilograms per head,  or young bovine animals weighing from 160 to 300 kilograms per head, originating in and coming from Hungary, Poland, the Czech Republic, the Slovak Republic, Romania, Slovenia or Bulgaria. In the latter case, Sections 7 and 8 of licence applications and licences shall include one of the following entries :  HungrÃ ­a y/o Polonia y/o RepÃ ºblica Checa y/o RepÃ º ­ blica Eslovaca y/o Rumania y/o Eslovenia y/o Bulgaria,  Ungarn og/eller Polen og/eller Den Tjekkiske Repu ­ blik og/eller Den Slovakiske Republik og/eller RumÃ ¦ ­ nien og/eller Slovenien og/eller Bulgarien,  Ungarn und/oder Polen und/oder Tschechische Repu ­ blik und/oder Slowakische Republik und/oder RumÃ ¤ ­ nien und/oder Slowenien und/oder Bulgarien ,  Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ¤Ã Ã µÃ Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿ ­ Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã £Ã »Ã ¿Ã ²Ã ±Ã ºÃ ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã £Ã »Ã ¿Ã ²Ã µÃ ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ±,  Hungary and/or Poland and/or Czech Republic and/or Slovak Republic and/or Romania and/or Slovenia and/or Bulgaria,  Hongrie et/ou Pologne et/ou Republique tcheque et/ou RÃ ©publique slovaque et/ou Roumanie et/ou SlovÃ ©nie et/ou Bulgarie, Article 2 1 . As regards the quantities referred to in Article 1 (7) (b) applications for import licences shall :  Ungheria e/o Pologna e/o Repubblica ceca e/o Repub ­ blica slovacca e/o Romania e/o Slovenia e/o Bulgaria, (') OJ No L 279, 23. 9 . 1992, p. 19 . (2) OJ No L 384, 30 . 12 . 1992, p . 30.  Hongarije en/of Polen en/of Tsjechische Republiek en/of Slowaakse Republiek en/of RoemeniÃ « en/of SloveniÃ « en/of Bulgarije, (3) OJ No L 75, 30. 3 . 1993, p. 11 . (4) OJ No L 155, 26. 6 . 1993, p . 44. O OJ No L 244, 30. 9 . 1993, p . 5. 29 . 9 . 94 Official Journal of the European Communities No L 253/7 (a) relate to a number equal to or more than 50 head ; and (b) relate to a quantity not exceeding 10 % of the quanti ­ ties available except where the said 10 % results in a figure of less than 50 head ; in the latter case the maximum figure shall also be 50 head. 2. In cases where applications for import licences state quantities in excess of those provided for by this Regula ­ tion, those applications shall only be considered within the limits of the said quantities. 3 . Numbers shall be allocated in proportion to the number of head for which application is made by the operators eligible. If, because of the number for which application is made, the percentage reduction results in fewer than 20 head per import licence, the Member States shall, by drawing lots, be allocated licences covering 20 head. Article 3 Notwithstanding Article 8 (4) of Commission Regulation (EEC) No 3719/88 ('), the levy shall be collected in full in respect of quantities in excess of those stated on the import licence. Article 4 Notwithstanding Article 9 ( 1 ) (e) and (f) of Regulation (EEC) No 2377/80, the terms '220 kg' and 'Yugoslavia and/or Poland and/or Hungary laid down in those provi ­ sions shall be read respectively as * 160 kg' and 'Hungary and/or Poland and/or the Czech Republic and/or the Slovak Republic and/or Romania and/or Slovenia and/or Bulgaria'. Article 5 For the purposes of Article 1 5 (3) of Regulation (EEC) No 2377/80, all applications from one applicant, which relate to the same category of weight and the same rate of reduction in the levy, shall be treated as one application. Article 6 The security for the import licence shall be lodged at the time of issue of the said licence. Article 7 Three weeks at the latest after import of the livestock referred to in this Regulation, importers shall inform the competent authorities which issued the import licences, of the number and origin of the animals imported. Those authorities shall forward that information to the Commis ­ sion at the beginning of each month. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 331 , 2. 12. 1988, p. 1 .